DETAILED ACTION
This action is in response to the RCE (Request for continued examination) filed on September 27, 2022.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered.

Response to Arguments
1.	Applicant’s arguments regarding the amendment dated September 7, 2022, with respect to USC 101 rejection of claims 1, 2 and 8-13, that: “the invention provides “[a]n ‘improvement in computer-related technology’” as well as an improvement to at least the field of Question-Answering systems by generating entailment pairs based on selected anchor pairs and assigning scores to the generated entailment pairs.

Applicant further asserts that the patent claims do not seek “to cover a judicial exception to patent eligibility.” Further, the inventive concept covered in the claimed invention is “significantly more” than the alleged judicial exception.

As such, the claims are directed to patent-eligible subject matter under McRO. Therefore, for at least the above reasons, Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be reconsidered and withdrawn.”

The Office respectfully disagrees. The claims recite selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms in the at least two passages or two questions. The specification at [0054] explains that anchor term "generally refers to a term representing an entity that can plausibly be "linked" across passages or questions," such as people, organizations, locations, temporal expressions, etc. The specification also discusses entailment pairs or phrases, stating that "An entailment pair is a defined entailment relationship between one text fragment (such as a word or phrase) and another text fragment," consistent with the usage of the term "entailment" in linguistics ("a relationship between two sentences such that if the first is true, the second must also be true"). These limitations could be performed in the human mind; for example, by a person observing that terms appear in both text passages and then evaluating the texts to see how one sentence containing the anchor terms entails another. A limitation that can reasonably be performed in the human mind recites a Mental Process. 
The claims taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.

Applicant’s arguments regarding the amendment dated September 7, 2022, with respect to USC 101 rejection of claims 1, 2 and 8-13, that “Tanev fails to disclose Applicant’s claim as amended. Tanev mentions very broadly that “[t]he present invention relates to the technical field of natural language processing and more specifically to a method and system for extraction of relation patterns from natural language documents.” See [0001]. However, Tanev fails to disclose the method of retrieving a passage based on a highest ranking within a rank linked of passages based on an expected degree of relevance is response to the querying of a passage database using an information retrieval engine; Liang fails to disclose Applicant’s claim as amended.”

The Office respectfully disagrees. Tanev teaches in [0031], 0033], extracting entailment pairs/relations from a corpus and storing said extracted pattern together with the input pattern as an entailment pair/relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each extracted pair is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection the quality of the entailment pair/relation extraction in that only those are outputted and added to the knowledge base.  

In addition, Liang teaches assigning scores based on a set of weighted preferences then chooses as the candidate entity/pair, the entity that corresponds to the highest score. The identified entailment pair may be ranked and/or grouped based on their relevance/importance to the input text. The list of related entities can be generated in a number of ways, including at least the following: constructed manually; derived from structured knowledge bases; for example, for movie actor "Will Smith", related entities could include the titles of major movies he acted in, other actors he co-starred with, etc.; or automatically collected from a set of text documents.

Liang further teaches in Fig. 1 and [0014]-0017], wherein the identified entities may be ranked and/or grouped based on their relevance/importance to the input text. Listed of ordered or ranked entities can be provided along-side information presented for other purposes, such as with other information presented to a user while perusing web pages to research or discover useful information. In addition, links to other related information can be provided based upon the knowledge acquired by the ERDS while performing entity identification. For example, the coordinates of place names could be retrieved, and, as a result the recognized place names could be displayed on a map. Also, the identified entities in a document could be automatically highlighted so that further information on the entities could be easily accessed., the links could automatically point to knowledge source entries. Better summarization of document content could be provided, for example, by listing the “top” or “highest ranked” with the document. FIG. 8 is a flow diagram of the process which assigns a ranking score based on its importance.)
Regarding dependent claims 2 and 8-13, Applicant has not overcome the rejections and they are similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (ALCHEMYAPI,"EntityExtractionAPI,"AlchemyAPI, September 28, 2014 [accessed on March4, 2021], 4 pages, WayBackMachine,Retrieved from the Internet:Alchemyapi.com/products/alchemylanguage/entity-extraction/>.)
(STANFORDNLPGROUP,"CoreNLP,”CoreNLPOverview”[online],[accessed on March4,2021],6 pages.)

(Entity Linking with a Knowledge Base: Issues, Techniques, and Solutions; Wei Shen, Jianyong Wang, Senior Member, IEEE, and Jiawei Han, Fellow, IEEE; IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINNERING VOL: 27 NO: 2; YEAR 2015.)

Double Patenting
2.    	The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 	Claims 1, 2 and 8-13 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 12, 13, 17- 20 and 23-25 of #14/986,759. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use similar limitations and they produce the same end results with omission of elements and functions.

Claims 12, 20 and 27 of #14/986,759 recites “receiving first and second texts from an input source, wherein the input source is a QA pipeline; querying a passage database using the first and second texts using an information retrieval engine in a natural language processing pipeline, wherein the first text is a question and the second text is a candidate answer; retrieving a passage from the passage database in response to the query using the information retrieval engine in the natural language processing pipeline, wherein the passage is retrieved based on a highest ranking within a ranked list of passages, wherein the ranked list is based on an expected degree of relevance of textual data to a domain of the question; selecting a plurality of anchor pairs in the first text and in the retrieved passage, using a plurality of term matchers, wherein each of the plurality of term matchers uses a corresponding algorithm to identify a match between a first anchor term in the first text and a second anchor term in the passage retrieved,; retrieving a plurality of additional passages in response to at least one additional query; performing term-matching between terms in the question and terms in the plurality of additional passages; scoring the plurality of additional passages retrieved based on the term- matching between the terms in the question and the terms in the plurality of additional passages; ranking the plurality of additional passages retrieved based on the score of the plurality of additional passages; generating the entailment pair at least one additional time based on the plurality of additional passages retrieved.” 

The current application #15,159,901, claim 1 recites a similar “receiving first and second texts from an input source, wherein the input source is a QA pipeline; querying a passage database using the first and second texts using an information retrieval engine in a natural language processing pipeline, wherein the first text is a question and the second text is a candidate answer;

retrieving a passage from the passage database in response to the query, wherein the passage is retrieved based on a highest ranking within a ranked list of passages, wherein the ranked list is based on an expected degree of relevance of textual data to a domain of the question;

selecting a plurality of anchor pairs in the first text and in the retrieved passage, using a plurality of term matchers, wherein each of the plurality of term matchers uses a corresponding algorithm to identify a match between a first anchor term in in the first text and a second anchor term in the passage retrieved, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions;

generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms in the at least two passages or two questions, wherein each text fragment within the pair of text fragments is a node, wherein each node of the pair of text fragments connecting the anchor terms is a shortest path to an aligned focus subgraph;

assigning a score to the generated entailment pair, wherein the score assigned a first time the entailment pair is generated is an initial score.”

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 12, 13, 17-20 and 23-35 to arrive at claims 1, 2 and 8-13 of the instant application, because the program product and system would perform the functions of the computer-implemented method. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Therefore, this is an obviousness-type double patenting rejection.


Claim Rejections – 35 USC § 101
3.	 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. Claim1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 

Claim 1 recites selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms in the at least two passages or two questions. The specification at [0054] explains that anchor term "generally refers to a term representing an entity that can plausibly be "linked" across passages or questions," such as people, organizations, locations, temporal expressions, etc. The specification also discusses entailment pairs or phrases, stating that "An entailment pair is a defined entailment relationship between one text fragment (such as a word or phrase) and another text fragment," consistent with the usage of the term "entailment" in linguistics ("a relationship between two sentences such that if the first is true, the second must also be true"). These limitations could be performed in the human mind; for example, by a person observing that terms appear in both text passages and then evaluating the texts to see how one sentence containing the anchor terms entails another. A limitation that can reasonably be performed in the human mind recites a Mental Process. 

ii.) At step 2A, prong two, the claim recites receiving first and second texts, querying a passage database using the first and second texts, and retrieving a passage from the passage database in response to the query. These limitations describe insignificant pre-solution data gathering, and therefore cannot integrate the judicial exception into a practical application. The claim is directed to an abstract idea. At step 2B, the data gathering steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory." The claim does not recite significantly more than the abstract idea. The claim is therefore ineligible. In light of the above analysis and MPEP 2106 “assigning a score” is also a mental process. Also, “storing the generated list’ is an extra-solution activity. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. The claims taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself. All dependent claims have been analyzed for each of the steps stated above. 

Dependent claims are not patent eligible for the same reasons as applied above. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-7 are cancelled. 
Claims 1-2 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanev al. (US 2010/0138216 A1) in view of Liang et al. (US 2009/0144609 A1.)

Regarding claim 1, Tanev discloses “A method for generating a textual entailment pair by an electronic natural language processing system, comprising: receiving first and second texts from an input source, wherein the input source is a QA pipeline; querying a passage database using the first and second texts using an information retrieval engine in a natural language processing pipeline, wherein the first text is a question and the second text is a candidate answer;.” (See [0033]) (A method for building a knowledge base containing entailment relations, comprising the steps of extracting entailment relations from a corpus (articles); and storing said extracted pattern together with said input pattern, i.e., anchor pairs, as entailment relation into said knowledge base. Such a method for building a knowledge base containing entailment relations, therefore comprises the steps of: a) providing at least one input pattern (p) with N pattern slots (N>1), said input pattern (p) expressing a specific semantic relation between N entities that fill the N pattern slots of the input pattern (p) as slot fillers.)
 “and assigning a score to the generated entailment pair; wherein the score assigned a first time the entailment pair is generated is an initial score; and generating the entailment pair at least one additional time based on retrieving at least one additional passage in response to at least one additional query, wherein the at least one additional passage includes the pair of text fragments connecting the anchor terms, wherein the score is adjusted each additional time the entailment pair is generated using a weighting multiplier based on a ranking of the at least one additional passage” See Tanev in [0031], [0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. The entities may be ranked and/or grouped based on their relevance/importance to the input text. See also [0042]) (The algorithm described here is a bootstrapping iterative machine learning. The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input.
 This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base. See also Liang, wherein the identified entailment pair may be ranked and/or grouped based on their relevance/importance to the input text. The list of related entities can be generated in a number of ways, including at least the following: constructed manually; derived from structured knowledge bases; for example, for movie actor "Will Smith", related entities could include the titles of major movies he acted in, other actors he co-starred with, etc.; or automatically collected from a set of text documents.)
 “storing the generated entailment pair in an entailment database if the score exceeds a threshold value; retrieving the generated entailment pair and at least one other entailment pair from the entailment pair knowledgebase, wherein both the generated entailment pair and the at least one other entailment pair exceed the threshold value; and providing the generated entailment pair and the at least one other entailment pair to a process in the question-answering (QA) pipeline.” See Tanev in [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.)
But, Tanev does not explicitly disclose “retrieving a passage from the passage database in response to the query, wherein the passage is retrieved based on a highest ranking within a ranked list of passages, wherein the ranked list is based on an expected degree of relevance of textual data to a domain of the question” 
However, Liang teaches “retrieving a passage from the passage database in response to the query, wherein the passage is retrieved based on a highest ranking within a ranked list of passages, wherein the ranked list is based on an expected degree of relevance of textual data to a domain of the question” (See Fig. 1 and [0014]-0017], wherein the identified entities may be ranked and/or grouped based on their relevance/importance to the input text. Listed of ordered or ranked entities can be provided along-side information presented for other purposes, such as with other information presented to a user while perusing web pages to research or discover useful information. In addition, links to other related information can be provided based upon the knowledge acquired by the ERDS while performing entity identification. For example, the coordinates of place names could be retrieved, and, as a result the recognized place names could be displayed on a map. Also, the identified entities in a document could be automatically highlighted so that further information on the entities could be easily accessed (e.g., the links could automatically point to knowledge source entries. Better summarization of document content could be provided, for example, by listing the “top” or “highest ranked” with the document. FIG. 8 is a flow diagram of the process which assigns a ranking score based on its importance.)
But, Tanev does not explicitly disclose “selecting a plurality of anchor pairs in the first text and in the retrieved passage, using a plurality of term matchers, wherein each plurality of term matchers uses a corresponding algorithm to identify a match between a first anchor term in the first text and a second anchor term in the passage retrieved, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions: 
However, Liang teaches ““selecting a plurality of anchor pairs in the first text and in the retrieved passage, using a plurality of term matchers, wherein each plurality of term matchers uses a corresponding algorithm to identify a match between a first anchor term in the first text and a second anchor term in the passage retrieved, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions: ” (Tanev teaches in [0042]) (The algorithm described is iterative machine learning. The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input.  However, Liang teaches on the Abstract Fig. 4 and [0022]-[0023], [0044]) Embodiments which provide an entity recognition and disambiguation system that, based upon input of a text segment/document, automatically determines which entities are being referred to by the text using both natural language processing techniques and analysis of information from contextual data in the surrounding text. Relationship search and indexing defines data structures, techniques, and systems for natural language processing that preprocess and store document information in one or more annotated phrase, clause, or sentence-based indexes. 
The annotations store tag-based information, along with the terms of a clause or sentence, so that existing keyword-based search engines can be leveraged to perform natural language based processing instead of simple keyword searching. The tag-based information may include one or more of parts-of-speech tags, grammatical role tags, ontological information, entity tags, and other types of information. The relationship search technology also defines methods, systems, and techniques for performing relationship queries, as opposed to traditional keyword-based searching. In block 401 of FIG. 4, the input text segment (document, etc.) is pre-processed, using the NLP parsing/preprocessor of FIG. 3. The preprocessor takes input text and produces one or more data structures that contain the structure of regions, paragraphs, passages, phrases, sentences, as well as associated meta-tags etc.
“and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments, wherein each text fragment within the pair of text fragments is a node, wherein each node of the pair of text fragments connecting the anchor terms is a shortest path to an aligned focus subgraph” (See Liang Fig. 4, wherein the linguistics analysis engine receives text from the text documents which has been potentially preprocessed and determines characteristics about the entities but not yet resolved in the documents. The knowledge analysis engine matches these characters to find possible candidate entities. The matching ontology entries to the identified entities are stored, as annotations of phrases within the sentence-level indices, to support queries against them.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tanev (Method for extraction of relation patterns) with Liang (NLP-based entity recognition and disambiguation) in view of the suggestions provided by Liang in paragraph [0002], which suggests, “the need for intelligent electronic assistants to aid in locating and/or discovering useful or desired information amongst the morass of data is paramount. The sheer quantity of data is prohibitive for many natural language processing techniques. The use of natural language processing to search text to correctly recognize people, places, or things is fraught with difficulties. Provided is a system for entity identification using natural language processing and, in particular, to methods and systems for recognizing and disambiguating named entities using natural language processing, knowledge repositories, and/or other contextual information.“ Liang [002]
 Regarding claim 2, Tanev in view of Liang discloses “The method of claim 1, further comprising: retrieving a plurality of additional passages; performing term-matching between terms in the question and terms in the retrieved passage and in the plurality of additional passages; and scoring the retrieved passage and the plurality of additional passages based on the term matching, and wherein generating an entailment pair is based on the scoring.;” (See [0018]) (The proposed method makes use of an automatic or semi-automatic procedure to learn iteratively patterns for specific relations using clusters of similar articles. For each considered relation the user provides the system with one or several pivot patterns or input patterns, and the system returns patterns, which express the same meaning in different ways. (See [0042]) (The algorithm described here is a bootstrapping iterative machine learning. The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input. In a first embodiment of the invention, the input pattern (p) is a linear pattern. In another embodiment, the input pattern (p) is a syntactic pattern and said articles are syntactically parsed prior to the processing of said articles with respect to the input pattern. See also Liang: [0037], Multiple algorithms are available to make the determination.)
Regarding claim 4, Tanev in view of Liang discloses “The method of claim 1, further comprising: providing the entailment pair to a process in a question-answering (QA) pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 5, Tanev in view of Liang discloses “The method of claim 1, wherein the first text is a question and the second text is a candidate answer.” (See [004]) (If a Question and Answer system has to answer the question "Who owns YouTube.RTM.?" and the corpus includes the phrase "Google.RTM. acquired YouTube.RTM.", the system can use the known entailment relation to conclude that this phrase really indicates the desired answer.)
Regarding claim 6, Tanev in view of Liang discloses “The method of claim 1, wherein querying a passage database and retrieving a passage are performed by an information retrieval engine in a natural language processing pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 8, Tanev in view of Liang discloses “The method of claim 7, wherein the passage scorer performs term matching between at least one term in the first text and at least one term in the retrieved passage, and the method further comprises: generating one or more parse trees for the first text and the retrieved passage; identifying one or more focus terms in respective parse trees of the first text and the retrieved passage” (See [0025]) (Syntactic patterns are syntactic trees which have two or more slots. Each slot can be filled with a specific entity type. In the example above, slots are designated with PERSON1 and PERSON2; they can be filled just by names of type person. Syntactic templates are matched against syntactic trees, so they are not dependent on the linear word order and the additional words, which can appear in-between.)
“identifying one or more focus subgraphs for the first text and for the retrieved passage based on the identified focus terms; and aligning at least one focus subgraph of the first text with at least one subgraph of the retrieved passage.” (See [0025]) (Slots are designated with PERSON.sub.1 and PERSON.sub.2; they can be filled just by names of type person. The first pattern will match phrases like "John Adams, president of ABC Corp., criticized sharply his colleague Adam Howard.)
	Regarding claim 9, Tanev in view of Liang discloses “The method of claim 1, wherein selecting an anchor pair comprises: identifying a first anchor term in the first text matched by a term matcher to a second anchor term in the retrieved passage; and designating the first anchor term and the second anchor term as an anchor pair.” (See [0009]) (Providing at least one input pattern (p) with N pattern slots, said input pattern (p) expressing a specific semantic relation between N entities that fill the N pattern slots of the input pattern (p) as slot fillers, [0011] b) providing at least one cluster (c) of articles, said articles of said cluster (c) relating to a common main topic; [0012] c) processing said articles with respect to the input pattern (p) and identifying the identities which match the semantic type of the N pattern slots; [0013] d) if said at least one input pattern matches a portion of an article (a) of said at least one cluster.)
Regarding claim 10, Tanev in view of Liang discloses “The method of claim 1, further comprising: aligning a first text fragment, in the first text, with a second text fragment, in the retrieved passage, based on aligned first and second anchor terms in an first anchor pair, wherein the first anchor term appears in the first text fragment, and the second anchor term appears in the second text fragment; aligning a third anchor term in the first text with a fourth anchor term in the retrieved passage, wherein the third anchor term is not in the firs text fragment and the fourth anchor term is not in the second text fragment; identifying a third text fragment, in the first text, connecting the third anchor term to the first text fragment; and identifying a fourth text fragment, in the retrieved passage, connecting the fourth anchor term to the second text fragment, wherein the entailment pair comprises the third and fourth text fragments..” (See [0013])(If all the parts of the pattern are matched in the text fragment and all the N slots match text entities from the corresponding type:  together with the sentence in which they occur into a second table C.sub.0; [0016] iii) from the sentences stored in table C.sub.0, extracting patterns which span over the corresponding N slot fillers (s.sub.1, s.sub.2, . . . , s.sub.N), said extracted pattern expressing a semantic relation between said N slot fillers; and [0017] iv) forming an entailment relation between said extracted patterns and said input pattern.)
Regarding claim 11, Tanev in view of Liang discloses “The method of claim 10, wherein identifying, in a given text, a corresponding text fragment, including one or both of the third and fourth text fragments, comprises: identifying a shortest path in a parse tree of the given text, the shortest path comprising words connecting the anchor term to an aligned text fragment in the given text.” (See [0055]) (Different approaches for pattern extraction (both for linear and syntactic patterns) are described.)

Regarding claim 12, Tanev in view of Liang discloses “The method of claim 1, wherein the entailment pair is generated each time the pair of text fragments connecting the anchor terms is extracted from a passage.” (See [0031], 0033], extracting entailment pairs/relations from a corpus and storing said extracted pattern together with the input pattern as an entailment pair/relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each extracted pair is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection the quality of the entailment pair/relation extraction in that only those are outputted and added to the knowledge base.  In addition, Liang teaches assigning scores based on a set of weighted preferences then chooses as the candidate entity/pair, the entity that corresponds to the highest score.

Regarding claim 13, Tanev in view of Liang discloses “The method of claim 12, wherein the ranking of the at least one additional passage is generated using a passage scorer.” (See Liang, [004] and [0110], wherein the identified entailment pair may be ranked and/or grouped based on their relevance/importance to the input text. The list of related entities can be generated in a number of ways, including at least the following: constructed manually;derived from structured knowledge bases; for example, for movie actor "Will Smith", related entities could include the titles of major movies he acted in, other actors he co-starred with, etc.; or automatically collected from a set of text documents.)

					 					 




 						

                                                          






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY M MCGHEE/Examiner, Art Unit 2154        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154